DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 line 2, claim 18 line 2, claim 19 line 2 and claim 20 line 2 recite the limitation "the foregoing".  There is insufficient antecedent basis for this limitation in the claim.  Also, It is unclear as which element applicant refers to the foregoing?  For examination purposes, the examiner has interpreted this limitation to mean that any element as claimed. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. (US 2016/0035857) in view of Xie et al. (2019/0096677).
As for claim 12, Leobandung et al. disclose in Fig. 14 and the related text a self-aligned gate cap comprising: 
a gate 602 located on a substrate 102; 
a dielectric gate cap 112/702 comprising a first portion 112 surrounding a side of the gate 602 and a second portion 702 located on a top surface of the gate 602 opposite the substrate 102 (fig. 14), the dielectric gate cap 112/702 (¶0030 and ¶0040 of Leobandung et al. teach the dielectric gate cap 112/702 comprising oxide (silicon oxide) which has a density of 2.65 g/cm3) comprising a density of less than 2.7 g/cm3; 
a trench silicide region 1302 adjacent to the first portion 112 of the gate cap 112/702, the trench silicide region 1302 on the substrate 102 (fig. 14), the trench silicide region 1302 disposed in a trench having sidewalls defined by the first portion 112 of the 
a contact region 1402 self-aligned to the gate 602, the contact region 1402 positioned on a top surface of the trench silicide region 1302 (fig. 14); 
a dielectric layer 704 located on top of the gate 602; and 
an etch-stop layer 904 located in between the dielectric layer 902 and the top surface of the gate cap 112/702 (fig. 14), the etch-stop layer 904 positioned directly on a surface of the first portion 112 and the second portion 702 of the gate cap 112/702, the etch-stop layer 904 comprising a conformal portion that extends over and in direct contact with the top surface of the trench (fig. 14), the etch-stop layer 904 (¶0042 of Leobandung et al. teach the etch-stop layer 904 comprising hafnium oxide which has a density of 9.68 g/cm3) comprising a density of greater than or equal to 2.7 g/cm3.
Leobandung et al. do not disclose the trench having a topmost surface positioned above the top surface of the gate.
Xie et al. teach in Fig. 13 and the related a trench (trench where trench silicide 120 (¶0023) formed in) a topmost (uppper) surface positioned above the top (upper) surface of the gate 108.
Leobandung et al. and Xie et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leobandung et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leobandung et al. to include the trench having a topmost 
The limitation “self-aligned” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113. 

As for claim 13, Leobandung et al. disclose the etch-stop layer 1302 comprises an oxide, a nitride, an oxynitride, or a combination comprising at least one of the foregoing (hafnium oxide, ¶0042).  

As for claim 15, Leobandung et al. disclose the etch-stop layer 904 has a density of greater than or equal to about 2.5 g/cm3 (¶0042 of Leobandung et al. teach the etch-stop layer 904 comprising hafnium oxide which has a density of 9.68 g/cm3).
 
As for claim 16, Leobandung et al. disclose the gate cap 112/702 has a density of about 2.5 to less than 3.1 g/cm3 (¶0030 and 0040 of Leobandung et al. teach the gate cap 112/702 comprises oxide (silicon oxide) which has density 2.65 g/cm3).



As for claim 19, Leobandung et al. disclose the gate 602 comprises one layer comprises one or more layers of each independently comprising silicon, aluminum, carbon, nitrogen, titanium, tantalum, tungsten, germanium, or a combination comprising at least one of the foregoing (¶0039).  

As for claim 20, Leobandung et al. disclose the gate cap 112/702 comprises an oxide, a nitride, an oxynitride, or a combination comprising at least one of the foregoing (¶0030 and ¶0040).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. in view of Xie et al. and Chou et al. (US 2008/0064176).
As for claim 14, Leobandung et al. in view of Xie et al. disclose substantially the entire claimed invention as applied in claim 12, except the etch-stop layer has a thickness of about 5 to about 20 nm.
Chou et al. disclose a etch-stop layer 48 has a thickness of about 5 to about 20 nm (¶0027).
Leobandung et al., Xie et al. and Chou et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the etch-stop layer has a thickness of about 5 to about 20 nm as taught by Chou et al., in order to improve performance of the device. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. in view of Xie et al. and Liaw (US 6,214,656).
As for claim 17, the combined device disclose substantially the entire claimed invention as applied in claim 12, except the gate cap located on the top surface of the gate has a thickness of about 1 to about 20 nanometers.
Liaw teach in Figs. 1-14 and the related text a gate cap 36 located on the top surface of the gate 32 has a thickness of about 1 to about 20 nanometers (Col. 3 lines 15-21 disclose the range 100-1000 Angstroms (10-100 nm) which is overlapped the claimed range). 
Leobandung et al., Xie et al. and Liaw. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leobandung et al. and Xie et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Izuha et al. to include the gate cap located on the top . 
 
Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811